Citation Nr: 0116454	
Decision Date: 06/18/01    Archive Date: 06/26/01

DOCKET NO.  00-01 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether the appellant's earned income should be counted as 
income in determining entitlement to non-service-connected 
death pension benefits.


REPRESENTATION

Appellant represented by:	Louisiana Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel



INTRODUCTION

The veteran had active honorable military service from April 
1946 to June 1953 and from June 1954 to December 1955.  He 
died on October [redacted], 1981. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 1999 determination from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  In a letter dated in July 1999, the 
RO informed the appellant of the intent to count income from 
the appellant's earnings for 1996, which she had not 
reported.  By letter dated in October 1999, the RO 
implemented the reduction of death pension award based on 
counting of earned income.  The appellant entered notice of 
disagreement with this decision in November 1999.  The RO 
issued a statement of the case in December 1999 on the issue 
of whether earnings should be counted as income.  The 
appellant entered a substantive appeal, on a VA Form 9, 
received in January 2000.  

The appellant did not dispute the receipt of earned income.  
She has contended that she thought that her death pension 
benefits were reduced in 1996, but has not entered a request 
for waiver of overpayment.  Therefore, an issue of waiver of 
overpayment for debt created by receipt of earned income in 
1996 is not on appeal before the Board. 

As an aside, the Board notes that in its December 1999 
decision, the RO determined that $32 of interest income was 
not countable income for pension purposes, and the December 
27, 1999 statement of the case notified the appellant of this 
determination.  Notwithstanding that the RO, in the June 2000 
supplemental statement of the case, erroneously included as 
part of the issue whether interest from a savings account 
should be counted as income, the June 2000 statement of the 
case otherwise reflects that the $32 in interest (unearned) 
income was not counted as income for death pension purposes.  
Therefore, the question of whether $32 of interest income is 
countable as income is not part of the current issue on 
appeal.  

The Board notes that in October 1999 the appellant was 
informed by letter from the Debt Management Center that the 
amount owed to VA, which at that time reflected consideration 
of the $32 of interest income, was $624.  A November 1999 
letter from the Debt Management Center reflects an accounting 
based on $624 of debt.  It does not appear that an accounting 
has been performed subsequent to the decision not to count 
the $32 of interest income, and the appellant has not been 
informed of the amount of debt created only by countable 
earned income from employment.  The RO advised her in a 
December 1999 letter of the proper monthly rate of death 
pension, but did not provide her with an accounting of 
amounts paid and due and the resulting debt amount.  
Therefore, the RO should recompute the appellant's debt based 
on receipt of earned income (but not interest income) in 
1996, and accordingly advise the appellant.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the appellant's claim has been developed by the RO.  

2.  The appellant received non-service-connected death 
pension benefits in 1996 based on having no income, including 
no earned income.  

3.  The appellant received earned income from employment in 
1996.    




CONCLUSION OF LAW

The appellant's annual earned income resulting from 
employment earnings is countable income for VA death pension 
purposes.  38 U.S.C.A. § 1521 (West 1991); Veterans Claims 
Assistance of Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. §§ 3.271, 3.272 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
requires VA to assist a claimant in developing all facts 
pertinent to a claim for VA benefits, including notice to the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the VA Secretary, that is necessary to 
substantiate the claim.  The Board finds that, in this 
appellant's case, the requirements of the Veterans Claims 
Assistance Act of 2000 have been met.  The Board finds that 
the RO has obtained, or made reasonable efforts to obtain, 
all relevant records which might be relevant to the 
appellant's claim, and the appellant has not identified any 
additional records which have not been obtained.  The July 
1999 RO letter proposing to reduce pension based on countable 
income notified the appellant that earned income was 
countable and that its receipt had not been denied, and the 
December 1999 statement of the case informed the appellant of 
the legal requirements regarding countable and excludable 
income.  The Board finds that there is no reasonable 
possibility that additional assistance would aid in 
substantiating this claim, so no further notice or assistance 
to the appellant is required by the new statute.  

In the case at hand, entitlement to non-service-connected 
death pension benefits was granted effective from January 
1986.  The appellant was granted waiver of overpayments in 
August 1988, October 1993 (created primarily by failure to 
report earned income), and June 1994 (created primarily by 
failure to report earned income).  

The appellant received non-service-connected pension benefits 
in 1996 based on having no income.  An Income Verification 
Match (IVM) revealed that the appellant had received income 
from earnings for 1996.  A W-2 form the appellant later 
submitted reflects earnings in 1996 from an employer of 
$493.94.  As the receipt of income and the amount thereof is 
not disputed by the appellant, and she, in fact, has 
confirmed this information, referral to the IVM folder is not 
necessary in this case.

The applicable regulations provide that payments of any kind 
from any source shall be counted as income during the 12-
month annualization period in which received unless 
specifically excluded under §3.272.  38 C.F.R. § 3.271(a).

The following shall be excluded from countable income for the 
purpose of determining entitlement to improved pension: 
welfare; maintenance; VA pension benefits; reimbursement for 
casualty loss; profit from sale of property; joint accounts; 
medical expenses; expenses of last illnesses, burials, and 
just debts; educational expenses; child's income; Domestic 
Volunteer Service Act Programs; distributions of funds under 
38 U.S.C. 1718; hardship exclusion of child's available 
income; survivor benefit annuity; Agent Orange settlement 
payments; restitution to individuals of Japanese ancestry; 
cash surrender value of life insurance; income received by 
American Indian beneficiaries from trust or restricted lands; 
Radiation Exposure Compensation Act; Alaska Native Claims 
Settlement Act; and a monetary allowance under 38 U.S.C. 
§ 1805 for a child suffering from spina bifida who is a child 
of a Vietnam veteran.  38 C.F.R. § 3.272.

The applicable regulation 38 C.F.R. § 3.271 clearly includes 
payments of any kind from any source as being countable 
income, and earned income from employment of a veteran's 
surviving spouse is not included among the exclusions from 
countable income for non-service-connected pension listed in 
38 C.F.R. § 3.272.  The appellant has not entered any 
contentions that she did not in fact earn income from 
employment in 1996 of $493.94.  She contends only that she 
thought this income had been considered in the computation of 
her death pension in 1996, but this is not shown to be so, 
and she has submitted no documentation concerning this 
matter.  Therefore, the appellant's earned income from 
employment in 1996 is included as countable income, and the 
appellant's appeal is denied as a matter of law.  In a case 
such as this one, where the law is dispositive of the claim, 
the claim should be denied because of lack of legal 
entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).


ORDER

The appellant's earned income is counted as income in 
determining entitlement to non-service-connected death 
pension benefits.  The appeal is denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

 

